DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/25/2022 has been entered.
 
Claim Status
Claims 1-6 and 9 have been canceled.
Claims 7 and 10 have been amended; support for the amendments can be found in Fig. 1 and Fig. 4-6 of the original specification.
Claims 7, 8, 10 and 11 have been examined on the merits.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/31/2022 is in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, the information disclosure statement is being considered by the examiner and an initial copy is attached herewith.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-8, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2017/0040635 A1) hereinafter Choi in view of Sakashita et al. (US 2012/0107673 A1) hereinafter Sakashita.

Regarding claim 7, Choi discloses a method for producing a battery cell ([0018]), comprising the following steps: 

providing a stack of positive and negative electrodes ([0011]; Fig. 3; element 130) as well as at least one separator ([0011]) arranged between positive and negative electrodes ([0011]), 

whereby the electrodes each have lugs (“electrode tabs”; [0011]; Fig. 3; element 140), 

welding the lugs (140) of the positive electrodes ([0011]) in groups (Fig. 3) to at least one positive arrester (“electrode lead”; [0011]; Fig. 3; element 150),

wherein at least a first group (annotated Fig. 3; element 1G) of the lugs (140) of the positive electrodes ([0011]; [0035]) and a second group (annotated Fig. 3; 2G) of the lugs (140) of the positive electrodes ([0011]; [0035]) are welded to different areas (Fig. 3) of the at least one positive arrester (150), 

the first group (1G) and the second group (2G) of the lugs (140) of the positive electrodes ([0011]; [0035]) project out of different areas (Fig. 3) of the stack of positive and negative electrodes (130), 


    PNG
    media_image1.png
    554
    912
    media_image1.png
    Greyscale


at least a first group (annotated Fig. 3; element 1G’) of lugs (140) of the negative electrodes ([0011]; [0035]) and a second group (annotated Fig. 3; element 2G’) of lugs (140) of the negative electrodes ([0011]; [0035]) are welded to different areas (Fig. 3) of at least one negative arrester (150), and 

the first group (1G’) and the second group (2G’) of the lugs (140) of the negative electrodes ([0011]; [0035]) project out of different areas (Fig. 3) of the stack of positive and negative electrodes (130),

inserting (Fig. 3) the stack of positive and negative electrodes ([0011]) with the arresters (150) welded to the corresponding electrode lugs (140) into a protective sleeve (“pouch case”; 

filling an electrolyte ([0050]) into the protective sleeve (120), and, sealing the protective sleeve ([0050]), whereby the electrode lugs (140) are each connected to an end face of the corresponding arrester (150) by means of butt joint welding (Fig. 3; element B), 

wherein each of the electronic lugs (140) and the corresponding arresters (150) are arranged with their end faces abutting each other in the same plane (Fig. 3; element B), wherein the end faces of each of the electronic lugs (140) and the corresponding arresters (150) are situated directly opposite from each other (Fig. 3), 

wherein end faces of the electrode lugs (140) are connected in groups (Fig. 3) to the corresponding arrester (150). 

Choi further discloses wherein the end face connection is created by friction stir welding ([0066]). 

However, Choi fails to disclose wherein the end-face connection is created by means of laser beam welding or electron beam welding, tungsten inert gas (TIG) welding, metal inert gas (MIG) welding or plasma welding.

Sakashita discloses a method ([0087]) for producing a battery cell (Fig. 1-2),

whereby positive and negative electrodes (Fig. 1-2; 2,3) each have lugs (“positive and negative-electrode electricity collection terminals 5”; [0068]; Fig. 1-2; element 5), welding ([0087]) each of the lugs (5) of the positive (2) and negative electrodes (3) to at least one positive arrester (“external terminals 11f”; [0068]; Fig. 1-2; element 11f) and to at least one negative arrester (“external terminals 11f”; [0068]; Fig. 1-2; element 11f), 

whereby the electrode lugs (5) are each connected to an end face (Fig. 1, 2) of the respective arrester (11f) by means of welding (Fig. 1, 2; [0087]), wherein the electronic lugs (5) and the respective arresters (11f) are arranged with their end faces (Fig. 1-2) abutting each other (Fig. 1, 2) in the same plane (Fig. 1,2), and wherein the end-face connection (Fig. 1,2) is created by means of laser beam welding ([0087]).
    PNG
    media_image2.png
    368
    561
    media_image2.png
    Greyscale




Sakashita and Choi are analogous art from the same field of endeavor, namely the fabrication of battery cells with electrode lugs and corresponding arresters connected by means of welding. Therefore, it would have been obvious to one of ordinary skill in the art to have modified Choi by employing the means of welding disclosed by Sakashita, namely laser beam welding, in the invention of Choi. One of ordinary skill in the art would have found this modification obvious because the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.) and the laser welding method of Sakashita would predictably result in an end face connection produced by butt joint welding as recognized by Sakashita.

The selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (see MPEP § 2144.04).

Regarding claim 8, modified Choi discloses all claim limitations of the present invention as set forth above. Choi further discloses wherein the weld seam (B) for connecting the end faces (Fig. 3) of the electrode lugs (140) to the arrester (150) is configured on one side (Fig. 9; element B)  

    PNG
    media_image3.png
    420
    462
    media_image3.png
    Greyscale



Regarding claim 10, modified Choi discloses all claim limitations of the present invention as set forth above. Choi further discloses wherein the arresters (150) project out of the protective sleeve (120) on different sides (Fig. 3) of the battery cell (110’).

Regarding claim 11, modified Choi discloses all claim limitations of the present invention as set forth above. Choi further discloses wherein the battery cell is a lithium-ion battery ([0038]; [0041]). 

Claims 7-8, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sakashita et al. (US 2012/0107673 A1) hereinafter Sakashita.

Regarding claim 7, Sakashita discloses a method ([0087]) for producing a battery cell (Fig. 1-2), comprising the following steps: 

providing ([0087]) a stack (“electrode group 1”; [0087]) of positive ([0075]; Fig. 10; element 2) and negative electrodes ([0075]; Fig. 10; element 3) as well as at least one separator ([0075]; Fig. 10; element 4) arranged between ([0075]; Fig. 10) positive (2) and negative electrodes (3), 

whereby the electrodes (2,3) each have lugs (“positive and negative-electrode electricity collection terminals 5”; [0068]; Fig. 1-2; element 5), 

welding ([0087]) each of the lugs (5) of the positive (2) and negative electrodes (3) to at least one positive arrester (“external terminals 11f”; [0068]; Fig. 1-2; element 11f) and to at least one negative arrester (“external terminals 11f”; [0068]; Fig. 1-2; element 11f), 


    PNG
    media_image2.png
    368
    561
    media_image2.png
    Greyscale





that the arresters (11f) project out of the protective sleeve (11), 

filling in an electrolyte ([0088]) into the protective sleeve ([0088]), and, sealing the protective sleeve (“fixing of the lid member 12 to the outer case 11”; [0087]), 

whereby the electrode lugs (5) are each connected to an end face (Fig. 1, 2) of the respective arrester (11f) by means of welding (Fig. 1, 2; [0087]), wherein the electronic lugs (5) and the respective arresters (11f) are arranged with their end faces (Fig. 1-2) abutting each other (Fig. 1, 2) in the same plane (Fig. 1,2), 

    PNG
    media_image2.png
    368
    561
    media_image2.png
    Greyscale



wherein the end faces (Fig. 1, 2) of the arrester (11f) and the electronic lugs (5) are situated directly opposite from each other (Fig. 1, 2), and wherein the end-face connection (Fig. 1,2) is created by means of laser beam welding ([0087]).

The selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (see MPEP § 2144.04).


    PNG
    media_image2.png
    368
    561
    media_image2.png
    Greyscale
Further, regarding the limitation “butt joint welding”, one of ordinary skill in the art would have found it obvious to perform this welding technique as doing so is in line with the orientation of the lugs and arrester disclosed by Sakashita in figures 1 and 2, wherein the end face of the arrester (11f) is attached to the end face of the lug (5) without overlap. To avoid employing a butt joint weld seam, one of ordinary skill would have to modify the orientation of Sakashita’s lugs and arresters, for which there is no motivation, teaching or suggestion provided in Sakashita’s disclosure. Therefore, the instant claim limitation is obvious over Sakashita’s disclosure.

Sakashita fails to disclose wherein at least a first group of the lugs of the positive electrodes and a second group of the lugs of the positive electrodes are welded to different areas of the at least one positive arrester, the first group and the second group of the lugs of the positive electrodes project out of different areas of the stack of positive and negative electrodes, at least a first group of lugs of the negative electrodes and a second group of lugs of the negative electrodes are welded to different areas of at least one negative arrester, and the first group and the second group of the lugs of the negative electrodes project out of different areas of the stack 

However, it has been held that the mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).

Therefore, it would have been obvious to one of ordinary skill in the art to have modified Sakashita by duplicating the lugs disclosed by Sakashita such that they are connected in groups to corresponding arresters, and project out of the electrode stack and are welded to the electrode arresters at different areas. Such a modification would have yielded nothing more than predictable results (i.e. an electronic connection between the electrode plates, lugs and arresters) to one of ordinary skill in the art and would not have resulted in anything new or unexpected.

Regarding claim 8, modified Sakashita discloses all claim limitations of the present invention as set forth above. Sakashita further discloses wherein the end face of the arrester (11f) is attached to the end face of the lug (5) without overlap (Fig. 1-2). 

Sakashita fails to explicitly disclose wherein a weld seam for connecting the end faces of the electrode lugs to the arrester is configured on one side or on both sides.  However, it would have been obvious to one of ordinary skill in the art to have formed the weld seam on at least one side so as to adequately bond the arrester to the lug. Therefore, the instant claim is obvious over Sakashita’s disclosure.


Regarding claim 10, modified Sakashita discloses all claim limitations of the present invention as set forth above. Sakashita further discloses wherein the arresters (11f) project out of the protective sleeve (11) on different sides of the battery cell (Fig. 2).


Regarding claim 11, modified Sakashita discloses all claim limitations of the present invention as set forth above. Sakashita further discloses wherein the battery cell (“lithium secondary battery”; [0068]) is a lithium-ion battery ([0068]).

Response to Arguments
Applicant's arguments filed 02/25/2022 have been fully considered but they are not persuasive. 

Applicant has argued that Choi (Fig. 3) fails to teach “wherein at least a first group of the lugs of the positive electrodes and a second group of the lugs of the positive electrodes are welded to different areas of the at least one positive arrester, the first group and the second group of the lugs of the positive electrodes project out of different areas of the stack of positive and negative electrodes, at least a first group of lugs of the negative electrodes and a second group of lugs of the negative electrodes are welded to different areas of at least one negative arrester, and the first group and the second group of the lugs of the negative electrodes project out of different areas of the stack of positive and negative electrodes” (pg. 6).

However, as set forth above Choi does disclose wherein at least a first group (annotated Fig. 3; element 1G) of the lugs (140) of the positive electrodes ([0011]; [0035]) and a second group (annotated Fig. 3; 2G) of the lugs (140) of the positive electrodes ([0011]; [0035]) are welded to different areas (Fig. 3) of the at least one positive arrester (150), the first group (1G) and the second group (2G) of the lugs (140) of the positive electrodes ([0011]; [0035]) project out of different areas (Fig. 3) of the stack of positive and negative electrodes (130), 


    PNG
    media_image1.png
    554
    912
    media_image1.png
    Greyscale


at least a first group (annotated Fig. 3; element 1G’) of lugs (140) of the negative electrodes ([0011]; [0035]) and a second group (annotated Fig. 3; element 2G’) of lugs (140) of the negative electrodes ([0011]; [0035]) are welded to different areas (Fig. 3) of at least one 

Applicant further argues that Sakashita fails to disclose “wherein at least a first group of the lugs of the positive electrodes and a second group of the lugs of the positive electrodes are welded to different areas of the at least one positive arrester, the first group and the second group of the lugs of the positive electrodes project out of different areas of the stack of positive and negative electrodes, at least a first group of lugs of the negative electrodes and a second group of lugs of the negative electrodes are welded to different areas of at least one negative arrester, and the first group and the second group of the lugs of the negative electrodes project out of different areas of the stack of positive and negative electrodes, and wherein end faces of the electrode lugs are connected in groups to the corresponding arrester” (pg. 9).

However, it has been held that the mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).

Therefore, it would have been obvious to one of ordinary skill in the art to have modified Sakashita by duplicating the lugs disclosed by Sakashita such that they are connected in groups to corresponding arresters, and project out of the electrode stack and are welded to the electrode arresters at different areas. Such a modification would have yielded nothing more than 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE A KENLAW whose telephone number is (571)272-1253. The examiner can normally be reached M-F 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/G.A.K./Examiner, Art Unit 1728                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727